DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 1/21/2021, wherein claims 1-5 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 has been considered by the examiner.
Claim Objections
Claim 5 is objected to because a claim-ending period is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/199827A1 to Komuro et al. (= US 10,703,887 B2) in view of WO2013/146533 A1 to Mori et al. for the reasons set forth in the last Office action. Note that the Komuro’s EVOH has the same ethylene content of 20-60 mol% (col. 3).
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. Applicant alleges that since Komuro teaches an EVOH having 20-60 mol% of ethylene whereas Mori teaches a PVA that does not have 20-60 mol% of ethylene, the use of Mori’s metal element in Komuro’s composition has “neither motivation nor expectation of success.” This is mere allegation. Mori provides a strong .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762